Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0055112.
The reference discloses a mat for water detection which may be used with any water leak source.  See Abstract.  The mat may comprise one or more layers and comprises a plurality of cups for collecting water. See [0006]. The cups may be any desired shape.  See [0031].  The mat may include and outer rim/lip.  See [0031].  The mat may be any desired shape, i.e. rectangle, oval, etc.  See [0030].  The mat has sensors wires therein which may transverse the mat in any horizontal/vertical arrangement.  See [0032].  The mat is formed of a flexible (low durometer) material including rubber.  See [0031].  The sensors are associated with a module that indicates the presence of water by a light or audible alarm.  See [0033].  The module may be hardwired or battery-powered and the indicator may alert the user to the presence of water and low battery.  See [0033] and [0039].  The module can be associated with a master controller which is programable with a display and control buttons.  See [0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0055112.
The reference discloses the mat as described in the above 102 rejection.  It is recognized that the reference does not specify the stepped crenellated surface of the mat as claimed.  However, the cups of the ‘112 reference do provide an uneven surface as described.  The reference does indicate the cups may be in any shape and that the surface may be funneled toward the cups to facilitate the water movement.  Therefore, it would have been obvious to one of ordinary skill in the art to form the cups in any shape, including a stepped shape, to hold the water.
Claim(s) 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0055112 in view of JP 2008/295626.
The ‘112 reference discloses the water leak mat as described in the above 102 rejection.  It si recognized that the reference does not include an absorbent surface layer or an anti-slip underlayer.  However, the ‘626 reference show that using mats having an upper absorbent layer, an inner water barrier layer, and an underlayer which is anti-slip is known, i.e. bath mats.  Therefore, providing these layers on the ‘112 mat would be obvious to one of ordinary skill in the art.  One would be motivated by the reasoned expectation of obtaining the anti-splash property of the absorbent layer and the safety property of the anti-slip layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527. The examiner can normally be reached 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH E MULVANEY/Primary Examiner, Art Unit 1785